     Brian C. Shapiro                                                  JS-6
1    Attorney at Law: 192789
     Law Offices of Lawrence D. Rohlfing
2    12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
3    Tel.: (562) 868-5886
     Fax: (562) 868-5491
4    E-mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     Diana Worthington
6
7
                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
9
10
11   DIANA WORTHINGTON,                     ) Case No.: 5:18-cv-01511-KK
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
         vs.                                )
14   NANCY A. BERRYHILL, Acting,            )
     Commissioner of Social,                )
15                                          )
                                            )
16                Defendant.                )
                                            )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
         IT IS SO ORDERED.
22   DATE: February 12, 2019
23
24                             ___________________________________
                               THE HONORABLE KENLY KIYA KATO
25                             UNITED STATES MAGISTRATE JUDGE
26

                                            -1-
     DATE: February 11, 2019      Respectfully submitted,
1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
2
                                        /s/ Brian C. Shapiro
3                              BY: __________________
                                  Brian C. Shapiro
4                                 Attorney for plaintiff Diana Worthington
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          -2-
